DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 11/15/2021. As per the amendments therein, claims 1, 64-66, 68, and 70 have been amended, claim 87 has been added, and no claims have been cancelled. Thus, claims 1-2, 5-12, 15-18, 20, 22, 28-32, 35-37, 41-66, 68-70, and 86-87 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, 18, 20, 28, 31, 36, 47-50, 55, and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Manne (US Pub. 2003/0188743) in view of Miller et al. (US Pub. 2015/0101600) and further in view of Hess et al. (US Pat. 6,554,203).
Regarding claim 1, Manne discloses a personal portable respiratory apparatus to provide cleaned air to a user (device 10 in Fig. 4), the apparatus comprising: a flow generator (fan 16 in Fig. 4), configured to generate a filtered or conditioned flow of air (fan 16 in provides filtered air through filter 26 as seen in Fig. 3); and a personal spatial respiratory interface coupled to the flow generator (headset 14 and tubing 22 in Fig. 4), the personal spatial respiratory interface comprising an outlet for the flow generator (outlet 20 in Fig. 4), the personal spatial respiratory interface configured to direct the flow of air within an ambient breathing proximity of a user (tubing 22 in Fig. 4 directs the air to the breathing proximity of the user, as shown); one or more sensors (detector 28 in Fig. 4); and a controller configured to adjust operation of the apparatus based on a signal from the one or more sensors (the microprocessor which controls the fan speed based on detected airborne particles; see [0046] lines 1-10), and wherein the adjustment of operation comprises a change in flow velocity of the directed flow of air (see [0046] lines 1-10 where a change in fan speed is a change in flow velocity).
Manne does not disclose the one or more sensors configured to detect orientation of the personal spatial respiratory interface, nor the adjustment of operation being based on a signal from the one or more sensor indicating the detected orientation of the person spatial respiratory interface. 
However, Miller teaches a device that delivers air to a patient, where a sensor is configured to detect orientation of a personal respiratory interface (see [0025] where 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal spatial respiratory interface of Manne to include a accelerometer position sensor as taught by Miller, as it would provide additional data regarding the state of the device so that the parameters of the flow generator can be better configured to respond to changes in orientation of the device and the user, which allows for the outputted flow to maintain an effective position on the user’s face (as desired in Manne in [0041] where the device is meant to blow a stream of air across the face, and has adjustable tubing that is intended to be moved as needed in order to maintain a proper flow across the face). In the combination, it is understood that Manne adjusts the parameters of the fan based on sensed particles (see [0046] lines 1-10), and in the modified device the parameters of the fan are further controlled by data regarding the orientation of the device, as taught by Miller (see [0025]).
The modified Manne device lacks a detailed description of one or more sensors configured to detect ambient wind conditions external to the personal respiratory interface, and the controller adjusting operation of the apparatus based on the signal indicating detected ambient wind conditions. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and controller of the modified Manne device to include additional sensors for detecting and responding to ambient wind conditions around the device as taught by Hess, as it would provide additional control over the emission of air, and allow the emission of air to respond to changing environmental factors in order to maintain a desired level of air delivery (Hess; Col. 7 lines 6-15).
Regarding claim 2, the modified Manne device has an air inlet to the flow generator comprises a filter, the filter being configured to remove particles from air drawn in through the air inlet (Manne; filter 26 in Fig. 3).
Regarding claim 5, the modified Manne device has wherein the filter comprises any one or more of a HEPA filter (see [0043] lines 1-3).
Regarding claim 6, the modified Manne device has wherein the personal spatial respiratory interface comprises a dispersed set of air outlets configured to produce the directed flow of air in an air curtain to separate the ambient breathing proximity of the user from uncleaned environmental air (Manne; see [0015] lines 8-11, with multiple outlets and multiple air curtains formed).
Regarding claim 7, the modified Manne device has wherein the outlet comprises a further set of air outlets configured to produce an air shield to separate the directed flow of air 
Regarding claim 10, the modified Manne device has a set of air outlets to produce one or more air curtains to separate the ambient breathing proximity of the user from uncleaned environmental air (Manne; see [0015] lines 8-11 and see what appears to be at least three outlets at outlet 47 in Fig. 6, such that there is a first outlet, and an additional at least two more outlets, all of which produce an air curtain).
Regarding claim 11, the modified Manne device has wherein personal spatial respiratory interface comprises a fashion accessory (Manne; see [0016] lines 1-5).
Regarding claim 18, the modified Manne device has wherein the fashion accessory comprises a hat (Manne; see [0016] lines 1-5).
Regarding claim 20, the modified Manne device has wherein the personal spatial respiratory interface comprises a headset (Manne; see [0016] lines 1-5 and [0049] lines 1-5).
Regarding claim 28, the modified Manne device has wherein the apparatus is wearable (Manne; see [0016] lines 1-5 and [0049] lines 1-5 where hats and headsets are both wearable).
Regarding claim 31, the modified Manne device has wherein cleaned air is provided to a user without facial contact (Manne; see Fig. 4 where the air curtain 24 is provided to the user without any apparatus directly touching the face 13 (note the 35 U.S.C. 112(b) rejection of “facial contact apparatus”)).

Regarding claim 47, the modified Manne device has a controller configured to set operation of one or more pollution filters of the apparatus (Manne; see [0046] lines 1-10 where the microprocessor controls the speed of the fan, which thus controls the amount of air passed through the filter 26 in Fig. 3 which stops pollutants, and thus sets its operation).
Regarding claim 48, the modified Manne device has one or more air quality sensors coupled with the controller, the controller configured to set operation of the one or more pollution filters in response to a signal from the one or more air quality sensors (Manne; see detector 28 in Fig. 3; see also [0045] lines 1-10 and [0046] lines 1-10 where the detector senses the air quality by detecting chemicals, and that in turn controls the fan which controls the amount of air passing through the filter).
Regarding claim 49, the modified Manne device has wherein the controller is configured with a location sensor to detect location of the apparatus and set operation of the one or more pollution filters of the apparatus based upon detection of the location (Miller; where an orientation sensor 300/600/700 in Fig. 1 detects the location of patient interface as it is attached to the patient interface, to control the flow parameters outputted by the device (see [0025] of Miller), which would control the fan of Manne to output more air, and thus increase operation of the filter by passing more air through the filter).
Regarding claim 50, the modified Manne device has wherein the controller includes a communications interface (Manne; wire 30 in Fig. 4), and wherein the controller is configured 
Regarding claim 55, the modified Manne device has a controller configured to control operation of the flow generator (Manne; see [0046] lines 1-10).
Regarding claim 64, the modified Manne device has the wind conditions comprise wind direction and wind speed (Hess; see Col. 7 lines 6-15 where the sensors detect direction, flow rate, and vectors related to ambient airflow conditions, where flow rate within a fixed volume directly correlate to speed).
Regarding claim 68, the modified Manne device has wherein a processor of the controller is configured to determine an optimal air flow velocity as a function of detected oncoming wind (Hess; see Col. 7 lines 6-15 where the control system of the modified Manne device would act as the controller of Hess, receiving values from the ambient wind sensor regarding the wind direction and speed, and change the outputted flow values, where it is understood that the values of air flow that the system is changed to represent an optimal air flow).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claim 7 above, and further in view of Sipilä et al. (US Pub. 2013/0316635).
Regarding claim 8, the modified Manne device has a further set of air outlets (Manne; see [0015] lines 8-11).

However, Sipilä teaches a device for creating an air curtain where the outlet port that forms the air curtain has a honeycomb shaped structure which laminarizes the air curtain and suppressing instabilities of the flow downstream of the honeycomb structure (see [0008] lines 1-10; see also honeycomb structure 105 in Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlets of the tubing of the modified Manne device to include a honeycomb structure as taught by Sipilä as it would create a laminar flow of air with reduced instabilities, which would make air blown onto the face of a user less harsh.
Regarding claim 9, the modified Manne device has wherein the laminarizing nozzle comprises a honey comb structure (Sipilä; see honeycomb structure 105 in Fig. 2 and [0008] lines 1-10).
Claims 12, 16-17, 22, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claim 1 and 11 above, respectively, and further in view of Pizzini (US Pub. 2014/0193764).
Regarding claim 12, the modified Manne device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Manne; see [0016] lines 1-5 and [0049] lines 1-5).
The modified Manne device does not disclose the fashion accessory being a scarf, shirt, or shirt collar. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Manne device to be a shirt or scarf as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 16, the modified Manne device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Manne; see [0016] lines 1-5 and [0049] lines 1-5).
The modified Manne device does not explicitly disclose the fashion accessory being a necklace (although examiner notes that Manne discloses the device can be worn about the neck of a user in [0016] lines 10-11). 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a pendant in a necklace (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).

Regarding claim 17, the modified Manne device has wherein the necklace comprises a plurality of outlets along a length of the necklace to direct the flow of air (Pizzini; necklace and pendant as seen in [0069] lines 1-15, where the tubing of Manne is now formed as a necklace in the combination, as has a plurality of outlets as taught by Manne in [0015] lines 8-11 and seen in Fig. 6 at outlets 47).
Regarding claim 22, the modified Manne device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Manne; see [0016] lines 1-5 and [0049] lines 1-5).
The modified Manne device does not disclose the fashion accessory being a hydration backpack, a nose clip, a mouth guard, a sport band, or a sliding mask. 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a wrist band or head band (which is what sports bands are) or a mask (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by 
Regarding claim 30, the modified Manne device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Manne; see [0016] lines 1-5 and [0049] lines 1-5).
The modified Manne device does not disclose the fashion accessory being a wristband and/or glove. 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a wrist band or glove (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Manne device to be a wrist band or glove as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 32, the modified Manne device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Manne; see [0016] lines 1-5 and [0049] lines 1-5).

However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a pendant in a necklace (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10). Having the device be a necklace would keep the device from having direct contact with the user’s head.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Manne device to be a necklace as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Claims 15, 51, 53, 56, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claims 1 and 11 above, respectively, and further in view of Wei et al. (US Pub. 2005/0284470).
Regarding claim 15, the modified Manne device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Manne; see [0016] lines 1-5 and [0049] lines 1-5).

However, Wei teaches a device for delivering a controlled and filtered air to a patient, where the worn air delivery mechanism can be a pair of eyeglasses (see [0036] lines 1-11, where eyeglasses are known to those skilled in the art).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Manne device to be eyeglasses as taught by Wei, as it would be a simple substitution of one well-known fashion accessory for another, to yield the predictable result of affixing the respiratory device to a user.
Regarding claim 51, the modified Manne device has a controller coupled with one or more user sensors (Manne; detector 28 in Fig. 4), the controller configured to set an operation of the apparatus based on a signal from the one or more sensors (Manne; see [0046] lines 1-10).
The modified Manne device does not have the one or more sensor detecting physiological parameters of the user. 
However, Wei teaches a device for delivering a controlled and filtered air to a patient, where the device can include a number of different physiological sensors (see [0034] lines 1-6) that send data to a computer by a digital serial interface (see [0035] lines 6-11), and whereby the physiological sensors are used to control the delivery of a pharmaceutical agent from the device (see [0054] lines 12-20, for delivery of an “on-demand mode” that conforms to a user’s health condition).

Regarding claim 53, the modified Manne device has wherein the physiological data includes any one or more of breath rate data (Wei; [0034] lines 1-6 and [0054] lines 12-20, where the device can be controlled due to a user’s breathing pattern) and the one or more user sensors comprises any one or more of a flow sensor (Wei; [0034] lines 1-6).
Regarding claim 56, the modified Manne device has a microprocessor (Manne; [0046] lines 1-10).
The modified Manne device does not have a communications interface to send and receive data with an external programmable mobile processing device.
However, Wei teaches a device for delivering a controlled and filtered air to a patient, where the device links to a personal computer with a digital serial interface to transfer data so that it can be analyzed (see [0035] lines 1-11 and [0056] lines 1-10, where a computer is a mobile device as it can be moved).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Manne device to have a digital serial interface connected to a computer as taught by Wei, as it would give the device 
Regarding claim 61, the modified Manne device has a respiratory device with a controller (Manne; see [0046] lines 1-10).
The modified Manne device does not have at least one heating or cooling element, wherein a controller of the apparatus in configured to change a temperature of the directed flow of air by setting operation of the at least one heating or cooling element.
However, Wei teaches a device for delivering a controlled and filtered air to a patient where a heating element in incorporated in the device in order to activate the chemical agent being used ([0052] lines 3-8), and where a microcontroller controls the heating level ([0052] lines 3-8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Manne device to include a controlled heating element as taught by Wei, as it would allow for the use of pharmaceutical agents that need to be/ work better when heat is applied.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claim 1 above, and further in view of Cota et al. (US Pub. 2013/0306060).
Regarding claim 29, the modified Manne device has a personal spatial respiratory interface with a flexible tube (Manne; flexible tube 22 in Fig. 4).
The modified Manne device does not explicitly have that the tube is a position-able goose neck tube.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of the modified Manne device to be position-able gooseneck tubing as taught by Cota, as it would provide tubing that can maintain its position without user support, and still have its position changed when needed (Cota; [0042] lines 1-11).
Claims 35, 37, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claim 1 above, and further in view of Kenyon et al. (US Pub. 2009/0194101).
Regarding claim 35, the modified Manne device has a flow generator (Manne; fan 16 in Fig. 4).
The modified Manne device does not explicitly have the flow generator comprising a motor and an impeller (examiner notes that the fan of Manne must have some sort of motor system driving it, and the blades of the fan would act as an impeller).
However, Kenyon teaches a blower unit for a respiratory apparatus where the blower includes a motor and a first and second impeller, in order to create a flow path that eliminates dead space and thus reduces the overall size of the blower assembly to reduce turbulence and noise (see [0051] lines 1-14).

Regarding claim 37, the modified Manne device has a flow generator (Manne; fan 16 in Fig. 4).
The modified Manne device does not explicitly have the flow generator comprising a multi-stage blower (examiner notes that the fan of Manne must have some sort of motor system driving it, and the blades of the fan would act as an impeller).
However, Kenyon teaches a blower unit for a respiratory apparatus where the blower includes a motor and a first and second impeller, in order to create a flow path that eliminates dead space and thus reduces the overall size of the blower assembly to reduce turbulence and noise (see [0051] lines 1-14), whereby a first impeller is a first stage of the blower assembly, and a second impeller is a second stage of the blower assembly.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Manne device to have a motor and two impellers as taught by Kenyon, as it would reduce the size of the blower assembly, and thus reduce turbulence and noise (Kenyon; [0051] lines 1-14).
Regarding claim 69, the modified Manne device has a flow generator (Manne; fan 16 in Fig. 4).
The modified Manne device does not have the flow generator having a width less than 10mm. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Manne device to have a motor and two impellers as taught by Kenyon, as it would reduce the size of the blower assembly, and thus alleviate the known problems that arise from bulkier flow devices such as difficulty getting comfortable and difficulty moving the device (Kenyon; all of [0007] and [0008]). Further, it would be obvious for one of ordinary skill in the art to minimize the device as much as possible to alleviate said known problems, and as such it would be obvious for one of ordinary skill in the art to try different size flow generators with the goal of minimizing size, and thus arrive at a width less than 10mm. 
Claims 41-42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claim 1 above, and further in view of Martin (US Pat. 5,610,674).
Regarding claim 41, the modified Manne device has an aromatic dispenser (Manne; see [0019] lines 1-4 and [0047] lines 1-3) and a controller (Manne; [0046] lines 1-10).

However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) that can release different aromatics (see Col. 6 lines 1-5) from disposable fragrance dispensers (see Col. 5 lines 27-30) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling of the fragrance dispensing of the modified Manne device to be controlled by an entertainment system and entertainment triggering signal and to include multiple different aromatics contained in disposable fragrance dispensers as taught by Martin, as it would allow for the delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20), and allow for easy replacement of depleted fragrances.
Regarding claim 42, the modified Manne device has a communications interface for receiving the entertainment triggering signal (Martin; fragrance dispenser control line 162 in Figs. 13-15, see also Col. 7 lines 9-15).
Regarding claim 45, the modified Manne device has wherein the apparatus is configured to release different aromatics in response to different entertainment triggering signals (Martin; see Col. 6 lines 1-5 and Col. 7 lines 9-29).
.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess in view of Martin as applied to claim 42 above, and further in view of Ford Morie et al. (US Pat. 7,484,716).
Regarding claim 43, the modified Manne device has a communications interface that receives an entertainment triggering signal from an entertainment console (Martin; see fragrance dispenser control line 162 in Figs. 13-15 and Col. 7 lines 9-15).
The modified Manne device does not have where the communications interface wirelessly receives the entertainment triggering signal from the entertainment console. 
However, Ford Morie teaches a respiratory device for delivering scents where the signals that the device receives to control the output of fragrance are wireless signals (see Col. 2 lines 60-67 and Col. 5 lines 7-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of the entertainment triggering signal of the modified Manne device to be wireless as taught by Ford Morie as it would be a simple substitution of one means for delivering a control signal for another, to yield to predictable result of still delivering the entertainment triggering signal.
Regarding claim 44, the modified Manne device has wherein the aromatic dispenser is adapted to receive replaceable aromatic cartridges containing aromatics (Martin; see Col. 5 lines 27-30).
Claims 52, 54, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess in view of Wei et al. as applied to claims 51 and 61 above, respectively, and further in view of Martin.
Regarding claim 52, the modified Manne device has a device that delivers an aromatic (Manne; see [0019] lines 1-3) through a controller based on detected physiological data (Wei; see [0054] lines 12-20).
The modified Manne device does not have where the operation of the aromatic dispenser is in response to a generated entertainment triggering signal.
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fragrance control means of the modified Manne device to be in response to an entertainment triggering signal as taught by Martin, as it would allow for the delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20).
Regarding claim 54, the modified Manne device has wherein the controller includes a communications interface to communicate the physiological data to an entertainment console (Wei; see [0035] lines 6-11 where a digital serial interface sends physiological data to a computer, which is a type of entertainment console).

The modified Manne device does not have wherein the change in temperature is in response to an entertainment signal.
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the heating element of the modified Manne device to be controlled by an entertainment triggering signal as taught by Martin, as it would allow for the heating and subsequent delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20).
Regarding claim 63, the modified Manne device has wherein the controller receives the entertainment single from an external entertainment console (Martin; see Col. 7 lines 9-29).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess as applied to claim 1 above, and further in view of Lee et al. (US Pat. 5,724,256).
Regarding claim 57, the modified Manne device has a controller that controls the directed flow of air (Manne; [0046] lines 1-10), and can dispense aromatics (Manne; see [0019] lines 1-3).

However, Lee teaches a computer controlled respiratory device for delivering an aromatic where the quantity of delivering fragrance is controlled by a computer and subsequently delivered in droplet form as needed (see Col. 2 lines 1-5 and lines 32-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fragrance dispensing capabilities of the modified Manne device to be controlled by a computer-controlled droplet generator as taught by Lee, as it would be a simple substation for one means of entraining an aromatic substance in a flow of air for another, with the added benefit of being precisely computer controlled to ensure that only the desired quantity of aromatic is delivered (Lee; Col. 2 lines 1-5).
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess in view of Lee et al. as applied to claim 57 above, and further in view of Martin.
Regarding claim 58, the modified Manne device has a controller that injects droplets (Lee; see Col. 2 lines 1-5 and lines 32-35).
The modified Manne device does not have the injection of droplets in response to an entertainment signal. 
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the dispensation of aromatics of the modified Manne device to be controlled by an entertainment triggering signal as taught by Martin, as it would allow for the delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20).
Regarding claim 59, the modified Manne device has wherein the controller receives the entertainment signal from an external entertainment console (Martin; see Col. 7 lines 9-29).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller et al. and Hess in view of Lee et al. in view of Martin as applied to claim 59 above, and further in view of Choi (US Pat. 6,371,451).
Regarding claim 60, the modified Manne device has droplets injected into a flow of air (Lee; see Col. 2 lines 1-5 and lines 32-35).
The modified Manne device does not explicitly have that the droplets are liquid water.
However, Choi teaches a device for infusing scent particles and delivering them to a subject, where the scent particles are liquid water as it is innoxious and inodorous (see Col. 5 lines 65-67 and Col. 6 lines 1-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the droplets of the modified Manne device to be water droplets as taught by Choi, as water is a known liquid that can entrain scent .
Claims 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller in view of Hess as applied to claim 1 above, and further in view of Truschel et al. (US Pub. 2016/0325068).
Regarding claim 65, the modified Manne device has wherein one or more of the sensors detects wind direction and wind speed (Hess; see Col. 7 lines 6-15 where the sensor detects the wind direction and speed) and an accelerometer to detect personal spatial respiratory interface orientation (Miller; where an orientation sensor 300/600/700 in Fig. 1 detects the location of patient interface as it is attached to the patient interface, to control the flow parameters outputted by the device (see [0025] of Miller)).
The modified Manne device lacks a detailed description of the wind direction and wind speed sensor being an anemometer.
However, Truschel teaches a similar device for measuring and controlling gas flow where sensors for detecting wind speed and direction include an anemometer (see [0042] where the sensor can be a mass flow anemometer, where anemometers measure speed and direction of flowing gases).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambient wind sensor of the modified Manne device to be an anemometer as taught by Truschel, as it would be a simple substitution of one type of wind speed/ direction sensor for another wind speed/ direction sensor, to yield the predictable result to still being able to detect wind speed and direction.
.
Claims 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Miller and Hess as applied to claim 1 above, and further in view of Bangera et al. (US Pub. 2013/0296812).
Regarding claim 86, the modified Manne device has everything as claimed, including an adjustment of operation comprises a change in flow direction (Manne; see [0044] where the fan can be adjusted in a way such that the direction of flow is changed, and see also [0041] where the flexible tubing can be adjusted to change the direction of outputted air). 
The modified Manne device does not have a detailed description of the adjustment of operation that comprises a change in flow direction being done by the controller and based on signals from sensors that indicate the detected orientation of the personal spatial respiratory device. 
However, Bangera teaches a similar device for controlling and spraying a fluid onto a user, where a target sensor is used to detect a particular target region of the patient, and instruct a spray nozzle of a spray mechanism to adjust the orientation of the nozzle so that the fluid continues to be sprayed at the target region to adjust for motion of either the nozzle or 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the flexible tubing of the modified Manne device to be controlled by a controller influenced by the sensors as taught by Bangera, as it would provide automatically controlled means for adjusting the flexible tubing of Manne, in order for the released air to be accurately aimed at the correct spot across a user’s face.
Regarding claim 87, the modified Manne device has the one or more sensors are located on or proximal to the personal spatial respiratory device (Hess; see Fig. 2 where the multi-sensor unit 6 is located on the delivery device, and thus in the modified Manne device, the sensor unit of Hess is placed on the respiratory device for sensors the air around it).
Claims 70 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pat. 5,610,674) in view of Bangera and Hess.
Regarding claim 70, Martin discloses a personal entertainment respiratory apparatus to provide air containing sensory particles to a user (see precision fragrance dispenser 30 in Fig. 1), the apparatus comprising: a flow generator (electronic manifold card 80 in Fig. 4; see also Col. 4 
	Martin does not have a detailed explanation where a controller adjusts at least one of a position or an angle of the at least one adjustable air nozzle of the person spatial respiratory interface, and wherein the adjustment to the position or angle of the at least one adjustable air nozzle is selected to simulate at least one of a position or directional of airflow within a virtual entertainment environment associated with the entertainment triggering signal. It is understood that Martin discloses the entertainment triggering signal (see Col. 7 lines 9-29 where the video game system 161 in Figs. 13-15 controls the dispensation of fragrance due to 
	However, Bangera teaches a similar device for controlling and spraying a fluid onto a user, where a target sensor is used to detect a particular target region of the patient, and instruct a spray nozzle of a spray mechanism to adjust the orientation of the nozzle so that the fluid continues to be sprayed at the target region to adjust for motion of either the nozzle or the target region (see [0038] through [0041] and Figs. 2-3, where [0038] lines 10-19 mentions that the spray mechanism can adjust based on sensed position signals, [0039] lines 1-5 mentions that the target sensor detects certain features or markings on the patient, [0040] lines 1-7 mentions that the target sensor can be a motion sensor that detects motion of the target region of the patient, and [0041] lines 1-10 where the spray mechanism is controlled by a controller to adjust its position based on the sensed signals in order to accurately hit the target region).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray nozzle of Martin to have an adjustment means controlled by a controller and motion sensor as taught by Bangera as it would compensate for motion of the device and the patient in order to maintain fluid flow that accurately hits the desired region of the patient. It is understood that the automatic moving of the outlet nozzle of Martin to maintain the proper orientation would enhance the simulation associated with the position within a virtual entertainment environment, and the entertainment triggering signal by ensuring that the sensory particles are released in the proper location so that the user can more easily inhale them.

However, Hess teaches a similar device for the controlled delivery of a fragrance, where sensors are included which detect properties of the ambient air, such as direction, flow rate, and vectors (see Col. 7 lines 6-15), and has a control system which uses the sensed ambient wind signals to control the emission of fragrance (Col. 7 lines 6-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fragrance dispersion response to an entertainment signal (Martin; Col. 7 lines 9-29) of the modified Martin device to include a response due to wind conditions as taught by Hess, as it would provide additional control over the emission of air in response to an additional signal output. In the modified Martin device, the triggering signal of Martin (Martin; Col. 7 lines 9-29) responds to a plurality of cues received by a game system, and those cues can include a direction of airflow as taught by Hess, which would be part of the sensed cues from the virtual triggering signal in the modified Martin device. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 70 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current rejection of record. Specially, the newly applied Hess reference has been added to show the obviousness of using ambient wind signals for controlling the system. 

For the reasons above, the rejections hold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785